Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 15-BG-565

IN RE: CHARLES A. PRICE,
                      Respondent.
Bar Registration No. 970848                              BDN: 320-14

BEFORE:       Fisher, Associate Judge, and Newman and Farrell, Senior Judges.

                                       ORDER
                               (FILED - August 27, 2015)

       On consideration of the certified order suspending respondent’s license to
practice law in the state of Virginia for a period of three years, this court’s June 17,
2015, order suspending respondent pending further action of the court and directing
him to show cause why he should not be suspended for three years, and the statement
of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has
failed to file a response to this court’s order to show cause or the affidavit required
by D.C. Bar R. XI, §14 (g), it is

       ORDERED that Charles A. Price is hereby suspended from the practice of law
in the District of Columbia for a period of three years with reinstatement subject to
compliance with the conditions imposed by the state of Virginia. See In re Sibley,
990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007)
(rebuttable presumption of identical reciprocal discipline applies to all cases in which
the respondent does not participate). It is

      FURTHER ORDERED that for purposes of reinstatement the period that must
pass before one is eligible to file for reinstatement will not begin to run until such
time as he files a D.C. Bar. R. XI, § 14 (g) affidavit.

                            PER CURIAM